       Case 2:19-cr-00448-DLR Document 68 Filed 03/01/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                            No. CR-19-00448-002-PHX-DLR
10                           Plaintiff,
                                                          ORDER
11   v.
12   James B. Panther,
13                           Defendant.
14
15          Upon consideration of the Parties’ Joint Motion to Continue Trial and Rule 11 Plea
16   Hearing (Doc. 66), and good cause appearing,
17          IT IS ORDERED granting the Parties’ joint motion for the reasons stated in the
18   motion, including that defense counsel needs additional time to prepare for trial and for the
19   parties to pursue a possible non-trial resolution.
20          This Court specifically finds that the ends of justice served by granting a
21   continuance outweigh the best interests of the public and the defendant in a speedy trial.
22   This finding is based upon the Court's conclusion that the failure to grant such a
23   continuance would deny defendant the reasonable time necessary for effective preparation,
24   taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).
25          IT IS FURTHER ORDERED continuing the trial from May 4, 2021, to, August
26   10, 2021 at 9:00 a.m.
27          IT IS FURTHER ORDERED continuing the Final Pretrial Conference from April
28   16, 2021 to July 30, 2021 at 9:30 a.m.
       Case 2:19-cr-00448-DLR Document 68 Filed 03/01/21 Page 2 of 2



 1          IT IS FURTHER ORDERED continuing the Change of Plea Hearing from March
 2   2, 2021 to March 30, 2021 at 11:30 a.m., before Magistrate Judge Michelle H. Burns.
 3          IT IS FURTHER ORDERED that if any subpoenas were previously issued and
 4   served in this matter, that they remain in effect and are answerable at the new trial date and
 5   the party who served the subpoena should advise the witnesses of the trial date.
 6          The Court finds excludable delay under Title 18 U.S.C §3161(h)(7)(A) from
 7   5/5/2021 to 8/10/2021.
 8          Dated this 1st day of March, 2021.
 9
10
11                                                  Douglas L. Rayes
                                                    United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
